Citation Nr: 0433620	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  99-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
status post anterior inferior endplate fracture C5, with 
spondylolysis and multi-level degenerative disc disease 
between C3 and C6, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

3.  Entitlement to an initial disability rating higher than 
10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active military service in 
the Army from December 1981 to October 1984.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in March 1998 (which denied 
entitlement to increased evaluation for service-connected 
neck disability) and October 1998 (which denied entitlement 
to TDIU rating) by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The veteran had a videoconference hearing with the 
undersigned Judge at the RO in July 1999.  In December 2000, 
the Board remanded the veteran's claims to obtain another VA 
examination and for actions consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002).  The appeal has now been returned to the 
Board for appellate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  The veteran's service-connected residuals of status post 
anterior inferior endplate fracture C5, with spondylolysis 
and multi-level degenerative disc disease between C3 and C6 
warrant a 20 percent evaluation under the rating criteria in 
effect prior to September 23, 2002 for moderate 
intervertebral disc syndrome with recurring attacks and 
moderate limitation of motion of the cervical spine.  
 
3.  Under the rating criteria in effect for the period from 
September 23, 2002 to September 25, 2003, the chronic 
orthopedic and neurologic manifestations associated with the 
veteran's cervical spine disability approximate no more than 
moderate limitation of motion of the cervical spine with no 
neurological findings or incapacitating episodes.

4.  Under the rating criteria in effect for the period 
beginning September 26, 2003, the objective neurologic 
abnormalities of the veteran's cervical spine disability were 
reported as only decreased light touch and pinprick 
throughout all sensory distributions in his upper and lower 
extremities.  In a March 2004 VA examination report, forward 
flexion was to 30 degrees with no evidence of favorable or 
unfavorable ankylosis of the cervical spine.

5.  The veteran has reported one year of college education 
and past work experience as a forklift operator and as a 
cook.

6.  The veteran is currently rated as 20 percent disabled for 
a cervical spine disability, as 10 percent disabled for 
migraine headaches, and as 10 percent disabled for myoclonic 
jerking movements; his combined disability evaluation is 40 
percent.

7.  The veteran's service-connected disabilities do not 
preclude him from engaging in any form of substantially 
gainful employment that is consistent with his education and 
occupational experience. 
  



CONCLUSIONS OF LAW

1.  The criteria for an increased schedular disability rating 
in excess of 20 percent for veteran's service connected 
residuals of status post anterior inferior endplate fracture 
C5, with spondylolysis and multi-level degenerative disc 
disease between C3 and C6 are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5290-
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290-5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004); 
69 Fed. Reg. 32449 (Jun. 10, 2004) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243).  

2.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Cervical Spine Disability

The veteran was originally granted service connection for 
residuals of neck pain; status post fracture of C5 in 
November 1984.  This rating decision assigned a 10 percent 
evaluation from October 1984 under Diagnostic Codes 5285-
5290.

In April 1997, the veteran filed a claim for an increased 
rating for his service-connected cervical spine disability.  
In a March 1998 rating decision, the RO denied the veteran's 
claim for an increased rating for his service-connected 
cervical spine condition and recharacterized the veteran's 
disability under Diagnostic Codes 5290-5293.  The veteran 
filed a notice of disagreement requesting an increased 
disability rating in excess of 10 percent for his service-
connected lumbar disability in July 1998.  After the RO 
issued a statement of the case in December 1998, the veteran 
filed a formal appeal in February 1999.  After the claim was 
remanded by Board in December 2000, the RO granted the 
veteran a 20 percent evaluation for his cervical spine 
disability under Diagnostic Code 5243, effective from the 
date of his increased rating claim on April 3, 1997, in a 
June 2004 rating decision.  In addition, the RO issued a 
supplemental statement of the case in June 2004.  The 
veteran's appeal for a higher rating remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a schedular 
rating in excess of 20 percent for the veteran's service-
connected cervical spine disability.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2004).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

As noted above, the veteran's service-connected cervical 
spine disability is currently rated as 20 percent disabling 
under Diagnostic Code 5243.  

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were changed.  New 
regulations became effective on September 23, 2002 and on 
September 26, 2003.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
In addition, a correction to the regulation published in 2003 
was published in June 2004.  See 69 Fed. Reg. 32449 (Jun. 10, 
2004).

Under 38 C.F.R. § 3.951(a), a readjustment to the Schedule 
shall not be grounds for reduction of a disability rating in 
effect on the date of the readjustment unless medical 
evidence establishes that the disability to be evaluated has 
actually improved.  See 38 C.F.R. § 3.951(a) (2004).  In 
addition, the VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See 38 U.S.C.A. § 5110(g) (West 2002).

In an August 1996 examination report from the Office of 
Disability Determinations (Social Security Administration), 
the physician noted that the veteran had full cervical spine 
range of motion and was able to maintain his own activities 
of daily living.  It was further noted in the report that the 
veteran exhibited a grip strength of 80 pounds or above in 
each hand and showed no difficulty with fine manipulations 
either subjectively or objectively.  The physician opined 
that while the veteran had a past medical history that 
included a C5 vertebral fracture, he had "recovered from 
those maladies to the extent that he is no longer disabled".  
The physician furthered opined that the veteran could be 
gainfully employed.    
 
VA treatment records dated from March to October 1997 show 
that the veteran complained of chronic neck pain radiating 
down both arms with numbness and tingling.  In a March 1997 
treatment note, the examiner detailed that the veteran's 
reflexes were 1+ with normal sensory and coordination.  In a 
July 1997 treatment record, it was noted that the veteran 
exhibited good upper limb strength as well as good range of 
motion in his shoulders and neck.   

In a December 1997 VA examination report, the veteran 
complained of symptoms including neck pain with radiation 
into his arms, weakness in both upper and lower extremities, 
and burning pain in his shoulders.  The veteran's cervical 
spine range of the motion test results were listed as forward 
flexion of 40 degrees, extension of 40 degrees, bending 
(right and left) of 20 degrees, and rotation (right and left) 
of 40 degrees.  It was noted in the report that the veteran 
had no tenderness on palpation as well as no postural or 
structural abnormality.  In addition, the examiner reported 
that the veteran had deep tendon reflexes of 2+ in his biceps 
bilaterally and motor strength of 5/5 as well as a normal 
sensory examination in all dermatomes of the upper 
extremities.  An impression of status post anterior inferior 
end plate fracture, C5 with spondylosis and multi-level 
degenerative disc disease between C3-C6 with mild myelopathy 
was listed in the December 1997 report.  The examiner further 
noted that he found no evidence of neuro compressive 
pathology.  In addition, the examiner stated that he found no 
objective evidence of the veteran's complaints of weakness, 
radiating symptoms into his arms and shoulders, or difficulty 
with fine motor manipulations.  

In a January 1998 VA neurologic examination, the veteran 
complained of chronic neck and shoulder pain with weakness in 
his arms and legs as well as weakness in his legs causing him 
to fall.  The examiner stated that on examination there was 
no evidence of focal weakness or sensory change that would be 
consistent with neuropathy, myelopathy, or radiculopathy.  
The examiner noted that the veteran did have some limitation 
of motion in the neck, which was not due to nerve impairment 
but due to a structural problem within the cervical spine 
after the previous injury.

A February 1999 MRI report listed mild degenerative findings 
and noted the suggestion of osteophyte at disk diffusely from 
C3-C4 through C6-C7.  In addition, the report stated that the 
veteran had a relatively small cervical canal that was 
somewhat narrowed.  Additional VA treatment records dated in 
March 1999 show that the veteran was admitted to a pain 
program as well as underwent occupational therapy.  It was 
noted that the veteran complained of neck, shoulder, knee, 
and low back pain as well as headache, loss of balance, and 
weakness and numbness in both upper and lower extremities.  
An assessment of chronic pain was listed in the March 1999 
treatment note.  An additional March 1999 treatment note 
stated that the veteran was discharged from the pain program 
after two weeks because of his continued difficulty in 
adjusting to program rules.  In a March 1999 VA psychological 
evaluation, the examiner stated that the veteran was an 
individual with chronic pain syndrome of moderate severity, 
characterized primarily by "somaticization, health 
preoccupation, pain amplification, lethargy, and fatigue".  
A July 1999 MRI report showed spinal canal narrowing.     

Electrodiagnostic study reports, including nerve conduction 
studies and electromyogram reports dated in June 2000, showed 
no electrodiagnostic evidence of cervical radiculopathy or an 
upper limb nerve entrapment.  An additional June 2000 VA 
nursing note detailed that the veteran continued to complain 
of neck pain and bilateral numbness down both upper 
extremities.  

A July 2000 VA treatment note listed the veteran's July 2000 
MRI report results as showing posterior extension of mixed 
signal without marked canal stenosis or neural foramen 
narrowing of C3-4.  It was further noted in the MRI report 
that at C4-5, there was focal posterior extension of mixed 
signal centrally that came close to the spinal cord but 
showed no definite neural foramen narrowing at this level.  
At C5-6 level, the MRI report showed bilateral neural 
foraminal narrowing present but noted that the foramen 
appeared adequate.  

In a August 2001 VA examination report, the veteran 
complained of symptoms including neck pain, weakness in both 
upper and lower extremities, numbness in his hands, and 
difficulty with coordination.  The veteran's cervical spine 
range of the motion test results were listed as forward 
flexion of 40 degrees, extension of 25 degrees, bending 
(right and left) of 20 degrees, and rotation (right and left) 
of 25 degrees.  It was noted in the report that the veteran 
had exhibited a mild amount of discomfort during the 
examination as well as moderate tenderness on his posterior 
cervical spine.  In addition, the examiner reported that the 
veteran had motor strength of 5/5 in all muscle groups tested 
in his upper extremities.  It was noted that the veteran's 
strength was symmetrical and normal with no pathological 
reflexes present that were suggestive of any recent or remote 
spinal cord injury.  The examiner referenced an X-ray report, 
which noted that the veteran had a well-healed C5 lower 
endplate fracture or teardrop fracture with no protrusion of 
any bone fragments posteriorly into the canal as well as some 
degenerative changes present at C5-6 and C4-5.  In addition, 
the examiner referenced an MRI report which noted that the 
veteran had no spinal cord injury or pathology with central 
subligamentous disc herniation at C4-5 free of spinal cord 
compression and mild to moderate degenerative changes present 
at C5-6.  In the August 2001 report, the examiner opined that 
not all of the veteran's complaints and symptoms could be 
explained by his cervical spine injury during service.  The 
examiner further reported that the veteran did not have a 
spinal cord injury, weakness, incoordination, or any likely 
known permanent neurological injury as a result of his 
inservice cervical spine fracture.  However, the examiner 
stated that the veteran suffered from reduced cervical spine 
range of motion.  It was also noted that the veteran's pain 
and range of motion would likely worsen 15 to 20 percent 
during flare-ups. 

In a December 2001 examination conducted for the Social 
Security Administration (SSA), the physician listed the 
following impressions:  1) Long psychiatric history of manic 
depression and schizophrenia.  2) Questionable Hepatitis C.  
3) Questionable seizure disorder.  4) Left knee pain.  5) 
Numerous somatic complaints.  The veteran's spine examination 
was normal, without kyphosis, scoliosis, point tenderness, or 
paravertebral muscle spasm.  His neurological examination was 
normal, with 5+ motor strength in all extremities without 
deficits.  The physician listed the veteran's deep tendon 
reflexes as 2+ and symmetric.  It was further noted that the 
veteran had normal sensation, fine finger movements, grip 
strength, and range of motion.  The physician opined that he 
could not imagine how the veteran could hold onto any job at 
the present, as he would begin to immediately complain about 
medical problems.  It was noted that the records do not show 
improvement, which would allow the veteran to return to work 
at that time.     

In VA treatment records dated in January and February 2004, 
the veteran continued to complain of neck pain and 
paresthesias in his extremities.  In a January 2004 neurology 
treatment note, the veteran stated that he had pain without 
radiation, incontinence, or weakness.  It was further noted 
that the veteran had no muscle atrophy or abnormal movements, 
5/5 strength, intact coordination, grossly intact sensory 
results, and symmetric and normal deep tendon reflexes.    

In a March 2004 VA examination report, the veteran complained 
of severe neck and pain with an inability to work or perform 
activities.  The examiner specifically noted that the veteran 
made multiple psychosomatic complaints during the 
examination.  It was noted that the veteran had undergone 
occupational therapy and enrolled in a pain program as well 
as used a TENS unit and received epidural injection for his 
cervical spine disability.  Diagnostic studies revealed that 
the veteran had an old C5 compression fracture with small C5-
6 osteophyte posteriorly with normal alignment.  The examiner 
referenced a June 2000 MRI report and noted that the veteran 
had very small disc bulges at C3-4 and C4-5 central location 
with no compression of the spinal cord or the existing nerve 
roots.  The veteran's cervical spine range of the motion test 
results were listed as forward flexion of 30 degrees (where 
40 degrees is normal), extension of 50 degrees (where 50 
degrees is normal), lateral bending (right and left) of 5 
degrees (where 30 degrees is normal), and rotation (right and 
left) of 55 degrees (where 60 degrees is normal).  The 
examiner reported that the veteran had motor strength of 5/5 
in all muscle groups tested in his upper and lower 
extremities.  It was noted that the veteran's sensory exam 
showed decreased pinprick and light touch throughout all 
sensory distributions in his upper and lower extremities.  
The examiner detailed that the veteran had deep tendon 
reflexes of 2+ in the brachyradialis, biceps, triceps, knees, 
and ankles.  While the veteran was noted as exhibiting normal 
posture during the examination, the examiner stated that he 
was using a cane for walking with a relatively normal gait.  
In his assessment, the examiner opined that the veteran's 
cervical spine range of motion was reduced approximately 10 
percent at baseline and likely remain at that level with 
activities.  In addition, the examiner noted that the veteran 
had a very non-physiologic examination that was very 
psychosomatic in nature with a certain degree of functional 
overlay.   

Entitlement to an Increased Rating Under the Criteria in 
Effect Prior to September 22, 2002

The veteran's lumbar disability has been evaluated as 20 
percent disabling under Diagnostic Codes 5290-5293.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5290-5293 (2002).

Under the version of Diagnostic Code 5290 in effect prior to 
September 22, 2002, a 30 percent evaluation was assigned for 
severe limitation of motion of the cervical spine.  A 20 
percent rating was assigned for moderate limitation of 
motion.  A 10 percent rating was assigned for slight 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

Under the version of Diagnostic Code 5293 in effect prior to 
September 22, 2002, a 20 percent rating was assigned when 
intervertebral disc syndrome was moderate with recurring 
attacks.  A 40 percent rating was assigned when the 
intervertebral disc syndrome was severe with recurring 
attacks and only intermittent relief.  A 60 percent rating 
was assigned when the intervertebral disc syndrome was 
pronounced with persistent symptoms compatible with sciatic 
neuropathy including characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, as well as 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Evidence of record discussed above shows that the veteran 
suffers from some limitation of motion of the cervical spine.  
In an August 1996 examination report from the Office of 
Disability Determinations (Social Security Administration), 
the physician noted that the veteran had full cervical spine 
range of motion.  In a December 1997 VA examination report, 
the veteran's cervical spine range of the motion test results 
were listed as forward flexion of 40 degrees, extension of 40 
degrees, bending (right and left) of 20 degrees, and rotation 
(right and left) of 40 degrees.  The veteran's cervical spine 
range of the motion test results in an August 2001 VA 
examination report were listed as forward flexion of 40 
degrees, extension of 25 degrees, bending (right and left) of 
20 degrees, and rotation (right and left) of 25 degrees.  In 
a March 2004 VA examination report, the veteran's cervical 
spine range of the motion test results were listed as forward 
flexion of 30 degrees (where 40 degrees is normal), extension 
of 50 degrees (where 50 degrees is normal), lateral bending 
(right and left) of 5 degrees (where 30 degrees is normal), 
and rotation (right and left) of 55 degrees (where 60 degrees 
is normal).  The Board acknowledges that the veteran's 
lateral bending (left and right) was recorded as 5 degrees 
(where 30 degrees is normal).  However, most of the veteran's 
range of motion test results show only a minimal amount of 
limitation of motion.  The Board finds that evidence of 
record continues to approximate moderate limitation of motion 
of the cervical spine.  

The Board is not free to ignore the effects of pain. An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's cervical spine 
disability to the extent that would support the assignment of 
an increased rating.  In a March 1999 VA psychological 
evaluation, the examiner stated that the veteran was an 
individual with chronic pain syndrome of moderate severity, 
characterized primarily by "somaticization, health 
preoccupation, pain amplification, lethargy, and fatigue".  
In the March 2004 VA examination report, the examiner opined 
that the veteran's cervical spine range of motion was reduced 
approximately 10 percent at baseline and likely remain at 
that level with activities.  After considering the effects of 
the pain and fatigability, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for an increased rating under 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's cervical spine symptomatology also continues to 
meet or more nearly approximate the criteria for a 20 percent 
rating under Diagnostic Codes 5293.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (2002).  Evidence of record, 
including multiple VA examination, treatment and 
electrodiagnostic reports, do not show that the veteran 
suffers from severe or pronounced intervertebral disc disease 
with persistent symptoms compatible with neuropathy including 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to site of the diseased 
disc.  For example, in the January 1998 VA neurologic 
examination, the examiner specifically stated that the 
veteran's disability symptomatology showed no evidence of 
focal weakness or sensory change that would be consistent 
with neuropathy, myelopathy, or radiculopathy.  In the August 
2001 VA examination report, the examiner stated that the 
veteran did not have a spinal cord injury, weakness, 
incoordination, or any likely known permanent neurological 
injury as a result of his inservice cervical spine fracture.  
The only evidence of record that showed neurological 
involvement concerning the veteran's cervical spine 
disability was in the March 2004 VA examination report 
discussed above.  In that report, the examiner noted that the 
veteran's sensory exam showed decreased pinprick and light 
touch throughout all sensory distributions in his upper and 
lower extremities.  However, the examiner also highlighted 
that the veteran had a very non-physiologic examination that 
was very psychosomatic in nature with a certain degree of 
functional overlay.  The Board finds that evidence of record 
shows that the veteran's cervical spine disability continues 
to approximate moderate intervertebral disc syndrome with 
recurring attacks.

In addition, the Board has reviewed the rating criteria in 
effect prior to September 23, 2002, and finds that there is 
no basis upon which to award the veteran a rating in excess 
of 20 percent.  Other diagnostic codes for the cervical 
spine, which might provide for a higher disability rating, 
are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 through 5295 (2002).  It is not contended or shown that 
the veteran's service-connected cervical spine disability 
includes symptoms of ankylosis or that his cervical spine 
fracture produces abnormal mobility requiring a neck brace 
(jury mast).  Nor is it demonstrated that the cervical spine 
fracture results in cord involvement, renders the veteran 
bedridden, or requires long leg braces.

Entitlement to an Increased Rating Under the Criteria in 
Effect from September 23, 2002 

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under Note (1) of Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.    

Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id.   

Under the revised rating criteria, intervertebral disc 
disease can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  Evidence of 
record does not show that the veteran suffered from any 
incapacitating episodes, as defined, during the period in 
question.  In terms of orthopedic manifestations, limitation 
of motion of the cervical spine is rated under Diagnostic 
Code 5290.  Limitation of motion of the lumbar spine is 
evaluated as slight (10 percent), moderate (20 percent), or 
severe (40 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).  An evaluation of a musculoskeletal disability 
must also include consideration of the veteran's ability to 
engage in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
discussed above, the veteran's current residuals of a 
cervical spine disability continue to approximate moderate 
limitation of motion of the cervical spine.  


The veteran's cervical spine disability is manifested by 
complaints of neck pain with radiation into his arms, 
weakness in both upper and lower extremities, numbness in his 
hands, and difficulty with coordination.  Medical evidence 
includes a multiple findings in VA examination reports, VA 
outpatient treatment notes, and VA electrodiagnostic test 
results that show the veteran's numerous subjective 
complaints are not substantiated by objective evidence.  The 
only neurological manifestations concerning the veteran's 
cervical spine disability are described in the March 2004 VA 
examination report; the results of the veteran's sensory exam 
showed decreased pinprick and light touch throughout all 
sensory distributions in his upper and lower extremities.  
However, the examiner also noted that the veteran had a very 
non-physiologic examination that was very psychosomatic in 
nature with a certain degree of functional overlay.  In this 
case, there are no significant neurological findings as to 
warrant a compensable rating under the appropriate diagnostic 
codes used to evaluate neurologic manifestations.  

As the veteran has already been assigned a 20 percent 
evaluation for orthopedic manifestations (moderate limitation 
of motion) and the Board finds that neurologic manifestations 
of his disability are noncompensable, an evaluation in excess 
of 20 percent is not available under the revised Diagnostic 
Code 5293.

Entitlement to an Increased Rating Under the Criteria in 
Effect from September 26, 2003 

The schedule for rating disabilities of the spine, including 
intervertebral disc syndrome, was again revised effective 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Id.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months........................................................................60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months............................................40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months............................................ 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months...................................................10

Finally, a correction in the final revised rating criteria 
for intervertebral disc syndrome, effective from September 
26, 2003, was issued on June 10, 2004 to correct the omission 
of Notes 1 and 2 from 38 C.F.R. § 4.71a under the heading 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes".  See 69 Fed. Reg. 32449 (Jun. 10, 
2004) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243).  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. 

As discussed above, the veteran has already been assigned a 
20 percent evaluation for his cervical spine disability and a 
higher evaluation is not available based on incapacitating 
episodes.  

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board determined that the objective neurologic 
manifestations associated with the veteran's current cervical 
spine disability do not warrant a compensable evaluation 
under the rating criteria in neurologic diagnostic codes in 
the Schedule.   

As for the orthopedic manifestations, rated according to the 
current rating criteria, the Board notes that, in the March 
2004 VA examination report, the veteran's forward flexion of 
the cervical spine was recorded as 30 degrees.  The General 
Rating Formula essentially removes the subjectivity in 
determining the severity of any loss of motion, and under the 
new criteria, these findings support a 20 percent evaluation 
for orthopedic symptoms, as the veteran's forward flexion of 
the cervical spine is greater than 15 degrees but not 
greater than 30 degrees.  In addition, there is no evidence 
of record that shows any form of ankylosis of the cervical 
spine.  

The Board has reviewed the rating criteria in effect from 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a schedular rating in excess of 20 
percent.  Given the 20 percent evaluation already assigned 
for veteran's orthopedic manifestations, entitlement to a 
combined rating in excess of 20 percent would require the 
assignment of a compensable evaluation for neurologic 
abnormalities.  See 38 C.F.R. § 4.25 (2004).  Therefore, an 
evaluation in excess of 20 percent is not warranted under the 
rating criteria currently in effect for evaluating the 
veteran's service connected cervical spine disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  


II.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2004).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2004).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2004).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

In August 1998, the veteran reported that his service-
connected disabilities precluded him from working, and he 
filed a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  An October 1998 rating decision issued 
by the RO denied a TDIU rating.  

The veteran is currently rated as 20 percent disabled for a 
cervical spine disability, as 10 percent disabled for 
migraine headaches, and as 10 percent disabled for myoclonic 
jerking movements.  At 40 percent, the veteran's combined 
disability rating does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability.  These cases should be referred 
for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) 
(2004).

Upon review of the history of the veteran's service-connected 
disabilities, the Board is persuaded that the current 
evidence does not warrant the conclusion that they alone 
preclude him from engaging in substantially gainful 
employment, and that he is totally disabled due to service-
connected disabilities of myoclonic jerking movements, 
migraine headaches, and residuals of a cervical spine injury.  

In his August 1998 claim, the veteran reported that he 
completed one year of college.  He stated that he left his 
job in July 1997 due to his service connected cervical spine 
disability.  The veteran listed his last employer as a 
construction company for 40 hours a week from July 1992 to 
July 1997.  In addition, the veteran noted that he had not 
tried to procure employment after July 1997.  

Additional evidence of record, including a July 1999 
videoconference hearing transcript and a March 2004 VA 
examination report, indicates that the veteran had worked as 
a forklift operator and later as cook.  In the July 1999 
videoconference hearing transcript, the veteran described his 
job with the construction company as a forklift operator.  
The veteran reported that he had suffered from cancer and 
undergone treatment after tumor removal in 1993.  He further 
stated that after release from cancer treatment, he was 
shifted from permanent to temporary status and then later 
placed on the night shift with restored permanent status.  
The veteran noted that after he suffered from headaches and 
used notification from his physician for sick leave, he was 
essentially "fired" by his employer.  After discontinuing 
employment in July 1997, the veteran stated that he applied 
for and received Social Security disability benefits.  

In the December 2001 SSA examination report discussed above, 
the physician noted that the veteran had reported numerous 
somatic complaints and opined that the veteran could not hold 
onto any job at the present as he would begin to immediately 
complain about medical problems.  It was noted that the 
records do not show improvement, which would allow the 
veteran to return to work at that time.     

The Board acknowledges that the veteran's assertions in the 
July 1999 hearing transcript and March 2004 VA examination 
report that he is considered totally disabled by SSA and 
therefore should be considered eligible for entitlement to a 
TDIU rating from VA.  However, the Board notes that the SSA 
and VA each have different criteria for entitlement to 
disability compensation benefits.    


None of the evidence discussed above shows that the veteran's 
service-connected disabilities alone actually preclude him 
from engaging in substantially gainful employment, and that 
he is totally disabled due to his service-connected 
disability.  Evidence of record details that the veteran 
suffers from multiple nonservice-connected health conditions, 
the effects of which cannot be considered in assigning a TDIU 
rating.  In addition, although the December 2001 SSA 
examination report contains the conclusion that the veteran 
cannot be employed at the present, this conclusion was based 
on the fact that he would immediately begin to complain about 
medical problems, not solely because of his service-connected 
disabilities.  Based on the evidence of record, there is no 
reason for the Board to conclude that the veteran's service-
connected disabilities of myoclonic jerking movements, 
migraine headaches, and residuals of a cervical spine injury 
are so unusual or exceptional so as to warrant referral of 
the case for extra-schedular consideration.  See 38 C.F.R. §§ 
3.321, 4.16(b) (2004).

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  


The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran letters in July 2001 
and May 2003 as well as issued a supplemental statement of 
the case (SSOC) dated in June 2004.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims for 
entitlement to an increased evaluation for residuals of a 
cervical spine disability and entitlement to a TDIU rating.  
With regard to requirement (1), above, the Board notes that 
the RO sent the veteran VCAA notice letters in July 2001 and 
May 2003 that informed him, that in order to establish 
entitlement to an increased evaluation for his service-
connected disability, he must have evidence of increased 
severity of his cervical spine disability.  In addition, the 
May 2003 letter informed the veteran that he must have 
medical and employment evidence that shows he was unable to 
work because of his service connected disabilities.  With 
regard to requirements (2) and (3), the Board notes that the 
RO's letters also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the July 2001 letter explained 
that VA would obtain relevant records from any Federal agency 
(to include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the July 2001 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his increased rating and TDIU 
claims.  As a practical matter, however, he has been amply 
notified of the need to provide such evidence.  In addition, 
the RO issued him a supplemental SOC (SSOC) in June 2004 that 
contained the complete text of 38 C.F.R. § 3.159(b)(1).  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran dated in July 2001 and May 2003.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the July 2001 and May 2003 letters and 
the June 2004 SSOC from the RO were sent to the veteran after 
the RO's March and October 1998 rating decisions that are the 
basis of the veteran's appeal.  In this case, the VCAA was 
enacted after the original AOJ adjudication of the claim in 
1998.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  

As discussed above, the content of the notice provided to the 
veteran in the July 2001 and May 2003 letters by the RO fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, in this case, after 
notice was provided, the veteran's claims for entitlement to 
an increased evaluation for a cervical spine disability and 
entitlement to a TDIU rating were readjudicated in a 
supplemental statement of the case issued in June 2004.   

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the July 2001 and May 2003 letters 
as well as the June 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the May 2003 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the July 2001 and May 2003 letters and the June 
2004 SSOC issued by the RO.  The Board concludes that any 
defect in the notice requirements of the VCAA that may exist 
in this instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in April 2003 
and June 2004 as well as a supplemental statement of the case 
(SSOC) dated in August 2004, which informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for his service-
connected cervical spine disability and entitlement to a TDIU 
rating.  In addition to VA treatment records and VA 
examination reports, VA has obtained private treatment 
records and records from the Social Security Administration 
that were identified by the veteran.       

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to an increased evaluation for residuals of 
status post anterior inferior endplate fracture C5, with 
spondylolysis and multi-level degenerative disc disease 
between C3 and C6, is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU) is denied.


REMAND

In an August 2004 written brief presentation, the veteran's 
representative raised the issue of entitlement to an 
increased evaluation for residuals of migraine headaches, 
currently rated as 10 percent disabling, from an initial 
grant of service connection.  The Board notes that 38 C.F.R. 
§ 20.300 (2004) provides that the notice of disagreement must 
be filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable VA records have been 
transferred to another VA office.  In that case, the notice 
of disagreement must be filed with the VA office that has 
assumed jurisdiction over the applicable records. In this 
case, the veteran was informed in August 2004 that his 
records were being returned to the Board.  Thus, the Board 
concludes that it would be appropriate to consider the 
representative's August 2004 statement as a valid notice of 
disagreement to the RO's June 2004 rating decision.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  

The veteran is hereby notified, however, that he must file a 
substantive appeal in response to the SOC to complete his 
appeal concerning the initial evaluation of his migraine 
headaches.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Therefore, this matter is referred to the RO for the 
following action:

The RO should issue a SOC concerning the 
initial disability evaluation assigned 
for migraine headaches.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



